PER CURIAM.
The petitioners Sanford L. Horn and Sanford L. Horn III, his son, seek review by petitions for certiorari of a decision of the circuit court affirming their conviction of disorderly conduct by the Metropolitan Dade County court. Each was sentenced to pay a fine of $250 and to be confined for thirty days in the county jail. Upon appeal therefrom the circuit court affirmed, but reduced the jail term of Horn senior from thirty days to two days, and reduced the sentence as to his son by eliminating the jail term. Upon consideration of the evidence (which we find no need to restate here) we hold that what was shown to have occurred was not such as to constitute violation of the ordinance applied, and that the conviction of the petitioners thereon was unwarranted, and represented a departure from essential requirements of law. Whereupon, the judgments of the circuit court are quashed, and the causes remanded to the circuit court to enter an order reversing the said judgments of conviction and to remand the causes to the Metropolitan Dade County court with direction to discharge the said defendants.
SWANN, J., took part in the hearing and consideration of the cause, but did not participate in the decision.